DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 2 March 2021. 
Claims 1, 10, and 14-19 are currently pending and being examined. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 is objected to because of the following informalities:  
Claim 1, 5th line from the bottom recites “a second direction” should read “the second direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Menot (WO 2018/075555).

In regards to Claim 1, Menot teaches a paper sheet handling apparatus for storing paper sheets inside a storage bag provided with an opening (Title: Rapid Vacuum Sealing System for Cash Bag) comprising:
a holding unit including a pair of holding members (hexagonal head 108 and sealing mechanism 112;  see Fig. 10B showing the holding unit consisting of 108 and 112 connected by rotational joint 1003; ¶[0085]) each configured to hold an opening portion of the storage bag (“A bag 110 is mounted around the hexagonal head 108.” ¶[0042]) disposed between the holding members (bag 110 is located between arms 112/113 of holding unit; Fig. 19A-I), wherein one of the holding members is configured to be movable toward and away from the other of the holding members (112 moves toward and away from each other shown bettwen Fig. 19Cto 19D); 
a first sealing unit (top sealing mechanism 112) with which the holding unit is provided, the sealing unit being configured to seal the opening portion of the storage (“A top sealing mechanism 112 may be below the hexagonal head 108… The bag can be closed by pressing and sealing with heat welding. The top sealing mechanism 112 is connected to the hexagonal head 108, and when closing also closes the hexagonal head 108 as well as flattens the bag 110 for better sealing quality.” ¶[0043]); 
a placement unit (pressure plate 114; “a pressure plate 114 that supports the weight of the stack of banknotes. The pressure plate 114 is connected to a lifter 116 with compression springs preloaded at a specific weight. The weight can be selected based on an expected weight of the banknotes when the bag 110 is full.” ¶[0044]) configured to be movable in a first direction in which the placement unit moves away from the holding unit (“As illustrated in FIGS. 19B, the multipurpose spring loaded stack organizer 1800, during a cash accumulating cycle, moves the accumulated stack down progressively.” ¶[00112]) and a second direction in which the placement unit approaches the holding unit and on which at least a part of the storage bag storing the paper sheets therein and held by the holding unit is placed (“When the force of the lifter 116 equalizes the preloaded compression force of the stack, the lifter 116 will come closer to the pressure plate 114, causing the pressure plate 114 to move back up and compress the banknote stack.” ¶[00114]; Fig. 19E), wherein the placement unit (114 which consists of 116,1906,1804,1914 and additional parts, see Fig. 19F) includes a pair of placement members between which the storage bag is capable of being disposed (see Fig. 19F showing the bag 110 is connected to roll 102 and is disposed between two sides of unit 114), one of the placement members is configured to be movable toward and away from the other (1914 of 114 moves towards 1804; ¶[00119]; Fig. 19F-G), and the placement members are configured to sandwich the storage bag therebetween (Fig. 19G); and 
a control unit (“FIGS. 19A-19I illustrate the multipurpose spring loaded stack organizer 1800 in operation” ¶[00111]; which can be performed either manually or automatically) configured to control the apparatus such that after the paper sheets are stored inside the storage bag being held by the holding unit (“As illustrated in FIGS. 19B, the multipurpose spring loaded stack organizer 1800, during a cash accumulating cycle, moves the accumulated stack down progressively.” ¶[00112]) and then the placement unit on which the part of the storage bag storing the paper sheets therein is placed is moved in the first direction by a first distance (“After initiating the sealing process, the lifter moves down to provide clearance for the spring loaded top sealing mechanism 112, as illustrated in FIG. 19C.” ¶[00114]), one of the holding members (hexagonal head 108 and sealing mechanism 112) is moved toward the other holding member so that a distance between the holding members is reduced to such an extent that the storage bag is not sandwiched between the holding members first (“The top of the bag 110 is flattened by the hexagonal head 108 that also is flattened….this compression of the stack also pushes the extra air out of the bag 110.” ¶[00114]; the bag cannot be completely sandwiched because there still has to be an opening for the air to exit the bag), second the placement members (114 consisting of 1804,1914,1912,1804) sandwich the storage bag therebetween (“The ends of the second vertical portions 1912 may be cut at an angle, and the vacuum head 1806 and the heat sealer head 1914 may be also have angled surfaces so that, when the second vertical portions 1912 meet the vacuum head 1806 or the heat sealer head 1914, the vacuum head 1806 and the heat sealer head 1914 slide down the second vertical portions 1912 and are pushed in towards the bag 110.” ¶[00118]), third the placement unit is moved in a second direction by a second distance being smaller than the first distance (“When the force of the lifter 116 equalizes the preloaded compression force of the stack, the lifter 116 will come closer to the pressure plate 114, causing the pressure plate 114 to move back up and compress the banknote stack. In addition, this compression of the stack also pushes the extra air out of the bag 110. ” ¶[00114]), fourth the holding members sandwich the storage bag therebetween first (“Once there is enough clearance, the arms of the spring loaded sealing mechanism 112 swing to close the top of the bag 110, as illustrated in FIG. 19D. The top of the bag 110 is flattened by the hexagonal head 108 that also is flattened.” ¶[00114]), fifth the placement unit is moved in the second direction by a third distance being smaller than the first distance (“As illustrated in FIG. 19F, the lifters 116 move up and activate the vacuum head 1806 with a bag piercing system, and may include blade 1902.” ¶[00116]), and then the opening of the storage bag is sealed by the first sealing unit (“After the extra air is removed from the bag 110, the spring loaded top sealing mechanism 112 welds the top of the bag 110.” ¶[00115]). 

In regards to Claim 10, Menot teaches the paper sheet handling apparatus according to claim 1, wherein
(114) is provided with a second sealing unit (heat sealer 1804) which is configured to seal a portion to be a bottom part of the storage bag (“As illustrated in FIG. 19G, when one of the second vertical portions 1912 of the lifters 116 contact the heat sealer head 1914 the heat sealer 1804 is closed and heat is applied to the top of the bag 110 to weld the bag 110 closed.” ¶[00119]), and
the control unit controls the apparatus such that the second sealing unit seals the portion to be a bottom part of the storage bag storing the paper sheets therein (“As illustrated in FIG. 19G, when one of the second vertical portions 1912 of the lifters 116 contact the heat sealer head 1914 the heat sealer 1804 is closed and heat is applied to the top of the bag 110 to weld the bag 110 closed.” ¶[00119]), wherein
the placement members are separated from each other after the portion to be the bottom part of the storage bag is sealed by the second sealing unit (see Fig. 19H-I showing the members being separated and the sealed bag being removed).

In regards to Claim 11, Menot teaches the paper sheet handling apparatus according to claim 10, wherein 
the control unit controls the apparatus such that after the opening portion of the storage bag is sealed by the first sealing unit (Fig. 19E), the portion to be the bottom part of the storage bag is sealed by the second sealing unit (Figs. 19H-I). 

In regards to Claim 14, Menot teaches the paper sheet handling apparatus according to claim 1, wherein the first direction is a downward direction in a vertical direction (arrow in Fig. 19B denotes the direction as downwards), and the second (arrow in Fig. 19E denotes the direction as upwards).

In regards to Claim 16, Menot teaches the paper sheet handling apparatus according to claim 1, wherein control unit controls the apparatus such that the placement members (114) sandwich the storage bag therebetween after the placement unit on which the part of the storage bag storing the paper sheets therein is places is moved in the first direction by the first distance (Fig. 19C) and then the holding members (108 & 112) sandwich the storage bag therebetween (Fig. 19D) and before the placement unit is moved in the second direction by the third distance (“Once there is enough clearance, the arms of the spring loaded sealing mechanism 112 swing to close the top of the bag 110, as illustrated in FIG. 19D. The top of the bag 110 is flattened by the hexagonal head 108 that also is flattened. When the force of the lifter 116 equalizes the preloaded compression force of the stack, the lifter 116 will come closer to the pressure plate 114, causing the pressure plate 114 to move back up and compress the banknote stack. In addition, this compression of the stack also pushes the extra air out of the bag 110.” ¶[00114]; “As illustrated in FIG. 19F, the lifters 116 move up and activate the vacuum head 1806 with a bag piercing system, and may include blade 1902.” ¶[00116]). 

In regards to Claim 17, Menot teaches the paper sheet handling apparatus according to claim 1, wherein
(at least 114,1804,1914) is provided with a second sealing unit (heat sealer head 1914) which is configured to seal a portion to be a bottom part of the storage bag (“As illustrated in FIG. 19G, when one of the second vertical portions 1912 of the lifters 116 contact the heat sealer head 1914 the heat sealer 1804 is closed and heat is applied to the top of the bag 110 to weld the bag 110 closed.” ¶[00119]), and
the control unit controls the apparatus such that the second sealing unit seals the portion to be the bottom part of the storage bag storing the paper sheets therein after the opening portion of the storage bag is sealed by the first sealing unit (“After the extra air is removed from the bag 110, the spring loaded top sealing mechanism 112 welds the top of the bag 110.” ¶[00115]).

In regards to Claim 18, Menot teaches the paper sheet handling apparatus according to claim 17, wherein
the control unit controls the apparatus such that the placement members are separated from each other after the portion to be the bottom part of the storage bag is sealed by the second sealing unit (Fig. 19I).

In regards to Claim 19, Menot teaches the paper sheet handling apparatus according to claim 1, wherein
the control unit is configured to perform one of a first operation in which the placement unit is moved in the second direction by the second distance (“When the force of the lifter 116 equalizes the preloaded compression force of the stack, the lifter 116 will come closer to the pressure plate 114, causing the pressure plate 114 to move back up and compress the banknote stack. In addition, this compression of the stack also pushes the extra air out of the bag 110. ” ¶[00114]) and a second operation in which the placement unit is moved in the second direction by the third distance (“As illustrated in FIG. 19F, the lifters 116 move up and activate the vacuum head 1806 with a bag piercing system, and may include blade 1902.” ¶[00116]) after the holding members sandwich the storage bag therebetween and before the opening of the storage bag is sealed by the first sealing unit (The apparatus shown in Figs. 19A-I is capable of performing all the above functions in the order that is desirable to the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Menot in view of Gates (US 5,626,004).

In regards to Claim 15, Menot teaches the paper sheet handling apparatus according to claim 1.

However, Gates teaches bagging in a horizontal and vertical direction (“Each of the load station assemblies is vertically adjustable and rotatably mounted on the upright section for selective positioning for loading bags in horizontal or vertical orientations or at any desired angular relationship between the horizontal and vertical.” col. 3 l. 10-14).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the apparatus of Menot, by operating a bagging machine in horizontal and vertical orientations, as taught by Gates, for being able to bag a variety of products of different shapes and sizes. (Gates col. 2 l. 46-52)

Response to Arguments
Applicant's arguments filed 2 March 2021 have been fully considered but they are not persuasive. 
Applicant’s Argument: 
Applicants respectfully submit, however, that MENOT does not have configurations for performing the above features (c), (d), and (e) of the present disclosure, between the above feature (B) of MENOT (i.e., the Examiner-designated feature (b) of the present disclosure) and (C) of MENOT (i.e., the Examiner-designated feature (f) of the present disclosure). That is, MENOT at least fails to disclose "one of the holding members is moved toward the other holding member so that a distance 
Examiner’s Response: 

    PNG
    media_image1.png
    524
    650
    media_image1.png
    Greyscale
The preamble of the claims is “A paper sheet handling apparatus”, so the prior art must be capable of performing the functions of the claim limitations. Menot teaches the above mentioned (c), (d), and (e) because it is capable of performing all of those functions. Also, Menot teaches (c) is taught in ¶[00114], where the bag cannot be completely sandwiched because there still has to be an opening for the air to exit the bag. As for (d) and (e), see annotated Figs. 19F-G, showing what the “placement unit” consists of, 1914 is part of said unit and sandwiches the bag between it Fig. 19G. Then it shows part 1910 moving up in the vertical direction as part of said unit. Menot teaches an apparatus capable of performing (c), (d), and (e).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATIE L GERTH/Examiner, Art Unit 3731

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731